Citation Nr: 9933792	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to evaluations in excess of 10 percent each 
for a cervical spine disability, low back disability and left 
heel spur.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from August 1978 to 
August 1981 and from March 1987 to October 1992.  By rating 
action dated in March 1993 the Department of Veterans Affairs 
(VA) Regional Office, Muskogee, Oklahoma, denied entitlement 
to service connection for a stomach disability and headaches 
and granted service connection and assigned 10 percent 
evaluations each for cervical spine and low back conditions.  
Service connection was also granted for a left heel spur, 
rated noncompensable.  The veteran disagreed with the denials 
of service connection for a stomach disability and headaches 
and the evaluations assigned for the service-connected 
conditions.  By rating action dated in March 1994 the 
evaluation for the left heel condition was increased to 
10 percent. 

The case was initially before the Board of Veterans' Appeals 
(Board) in October 1996 when it was remanded for further 
action.  By rating action dated in July 1999 the regional 
office granted entitlement to service connection for a 
gastrointestinal condition, rated 10 percent disabling.  
Thus, that matter is no longer in an appellate status.  The 
regional office confirmed and continued the 10 percent 
evaluations each for the cervical spine disability, low back 
disability and left heel spur.  The case is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's chronic tension headaches may not be 
dissociated from service.  

3.  There is a full range of motion of the veteran's cervical 
spine without pain.  There is no spasm or tenderness 
involving the cervical spine.  

4.  The veteran's lumbar spine has a full range of motion 
without pain.  There is no spasm or tenderness. 

5.  The veteran has mild pain to pressure over the solar 
surface of his heels.  He is able to bear his full weight on 
each leg and is able to heel walk.  


CONCLUSIONS OF LAW

1.  Chronic tension headaches were incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1998).  

2.  Evaluations in excess of 10 percent each for a cervical 
spine disability, lumbar spine disability, and heel 
disability are not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 5010-5290, 5010-5295, 
5273 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, the only service medical records contained in 
the claims file pertain to the veteran's second period of 
service, from March 1987 to October 1992.  Attempts by the 
regional office to obtain additional service medical records 
have not been successful.  Accordingly, the Board will base 
its decision on the evidence of record.  




I.  The Claim for Service Connection for Chronic Tension 
Headaches. 

The veteran's service medical records for the period from 
March 1987 to October 1992 reflect that he complained of 
headaches on several occasions.  

The veteran was afforded a general medical examination by the 
VA in February 1993 and the impressions included intermittent 
headaches, tension type.

The veteran was examined by the VA in January 1999.  He 
stated that he had had headaches since about 1988 and those 
had really not changed in characteristic for several years.  
He had them almost every day.  They were an aching-type pain 
in the bilateral top frontal area of the head.  They did not 
interfere with his work.  Usually, they were relieved in 
about two hours by taking Tylenol.  The impressions included 
chronic headaches, tension type, minimal. 

The regional office later received VA outpatient treatment 
records reflecting treatment of the veteran for various 
conditions from 1993 to 1999.  When he was seen in 
August 1996 he complained of headaches on the top of his head 
causing a dull ache.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, as noted previously, the veteran's service 
medical records reflect that he complained of headaches on 
several occasions and when he was afforded the VA general 
medical examination in February 1993, the impressions 
included intermittent headaches, tension type.  The veteran 
also complained of headaches when he was seen on an 
outpatient basis by the VA in August 1996, and when he was 
examined by the VA in January 1999 he reported having had 
headaches since about 1998 on an almost daily basis.  The 
impressions included chronic headaches, tension type, minimal 
in nature.  In view of the veteran's complaints of headaches 
on several occasions in service and subsequent to his release 
from active duty and the impressions of chronic headaches 
made on the VA examinations in 1993 and 1999, the Board 
concludes that the veteran's current chronic tension 
headaches had their onset during his active military service.  
Accordingly, under the circumstances, it follows that service 
connection is warranted for the chronic tension headaches.  
38 U.S.C.A. §§ 1110, 1131.  In arriving at its decision in 
this regard the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  

II.  The Claim for an Evaluation in Excess of 10 Percent for 
a Cervical Spine Disability. 

The veteran's service medical records reflect that he was 
seen for a complaint of cervical spine pain.  An X-ray study 
of the cervical spine in September 1988 showed findings 
consistent with old trauma or early degenerative changes.  

When the veteran was afforded the VA general medical 
examination in February 1993 he had a normal spinal curvature 
and no spinal tenderness.  He had some minimal cervical, 
midthoracic and low lumbar paravertebral muscle tenderness 
but no spasm was palpable.  He had a full range of motion 
throughout the back without any complaint of pain.  An X-ray 
study of the cervical spine showed no acute fracture, bony 
lesion or subluxation.  The impressions included recurrent 
neck pain compatible with myalgia.  

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions during 1993 and 
1994.  When he was seen in August 1993 it was indicated that 
he had a full range of motion of the neck.  

When the veteran was examined by the VA in January 1999 he 
stated that when he worked on computers he had some back pain 
and a "tension" type pain across the shoulders, in the neck 
area, and in the low back area, as well as the interscapular 
area.  On physical examination the veteran pointed to the 
paravertebral muscles in the cervical, the interscapular, and 
the lumbar areas as the location of pain but on the 
examination he had no paravertebral muscle spasm or 
tenderness.  He had a full range of motion throughout the 
entire spine without any expression or complaint of pain.  
The impressions included intermittently symptomatic cervical 
spine compatible with myalgia.  The examiner stated that the 
functional loss was secondary only to pain and was minimal.  
The examiner further indicated that the veteran had no 
evidence of weakened movement, excess fatigue, or 
incoordination.  The veteran described very little functional 
loss in his ordinary activities due to his neck, low back, or 
left heel.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5290.  

The Board notes that in the case of Fenderson v. West, 
No. 96-947 (U.S. Vet. App. January 20, 1999), the U.S. Court 
of Appeals for veterans claims indicated that there was a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a 
service-connected condition.  The Court noted that the 
distinction might be important in terms of, among other 
things, determining the evidence that could be used to decide 
whether the original rating on appeal was erroneous.  The 
Court indicated that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.

In this case, the record reflects that the veteran has 
complained of pain involving his cervical spine; however, 
when he was most recently examined by the VA in January 1999 
there was a full range of motion of the cervical spine with 
no paravertebral muscle spasm or tenderness.  The findings on 
the VA examination indicate that the veteran's cervical spine 
disability is productive of no more than slight disability 
and as such would not warrant entitlement to an evaluation in 
excess of 10 percent under the applicable rating schedule 
provisions.  

The evidence of record does not indicate that the cervical 
spine condition has changed significantly since the initial 
rating and thus possible staging of the ratings under 
Fenderson is not for consideration.  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. United States Court of 
Appeals for veterans claims held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  As noted 
previously, the veteran has complained of pain involving his 
cervical spine; however, on the January 1999 VA examination 
the examiner indicated that the functional loss secondary to 
pain was minimal in nature.  The examiner further indicated 
that there was no evidence of weakened movement, excess 
fatigue, o t r incoordination.  Thus, a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's cervical spine disability.  

III.  The Claim for an Evaluation in Excess of 10 Percent for 
a Low Back Disability.

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions with complaints 
of low back pain.  

When the veteran was afforded the VA general medical 
examination in February 1993 there was some minimal low 
lumbar paravertebral muscle tenderness but no spasm was 
palpable.  The veteran had a full range of motion of the 
lumbar spine.  An X-ray study of the lumbar spine showed mild 
joint space narrowing at L5-S1.  The impressions included 
recurrent low back pain.  

The veteran was afforded a VA orthopedic examination in 
October 1993.  The veteran pointed to the lumbar 
paravertebral muscles as the location of his back pain.  
There was a full range of motion of the lumbar spine with 
some paravertebral lumbar pain with full forward flexion.  
The impressions included intermittent symptomatic low back 
pain compatible with myalgia.  

In a November 1995 statement Edward J. Carson, D.C., 
indicated that examination and palpation of the lumbar area 
of the veteran's spine showed muscle splinting.  There was 
tenderness on pressure of the lumbar paraspinal muscles 
bilaterally.  A diagnosis was made of multiple chronic 
lumbosacral spinal biomechanical malalignments (subluxations) 
with component parts.  

When the veteran was examined by the VA in January 1999 he 
reported lumbar pain but there was no paravertebral muscle 
spasm or tenderness.  He had a full range of motion 
throughout the entire spine without any expression or 
complaint of pain.  An X-ray study of the lumbosacral spine 
showed no fracture or dislocation.  The lumbar body heights 
and disc spaces were normal.  The impressions included 
intermittently symptomatic lumbar spine compatible with 
myalgia.  The examiner commented that the functional loss was 
secondary only to pain and was minimal in nature.  The 
examiner further commented that there was no evidence of 
weakened movement, excess fatigue or incoordination. 

The VA outpatient treatment records dated from 1993 to 1999 
reflect that the veteran was seen in March 1994 with a 
complaint of low back pain.  Examination showed that he had a 
good range of motion of the lumbar spine.  An assessment was 
made of chronic mechanical low back pain. 

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. Part 4, Code 5295.  

In this case, the record reflects that the veteran has 
complained of low back pain; however, when he was examined by 
the VA in January 1999 there was no paravertebral muscle 
spasm or tenderness.  There was a full range of motion of the 
lumbar spine.  Thus, the evidence does not establish that the 
veteran's low back condition is of such a nature and extent 
so as to warrant entitlement to an evaluation in excess of 
10 percent under the applicable rating schedule provisions.  
As in the case of the cervical spine disability, the evidence 
does not indicate that the veteran's low back condition has 
changed significantly since the initial rating and staging of 
the ratings under the Fenderson case would not be for 
consideration.

The Board notes further that, as in the case of the veteran's 
cervical spine disability, the examiner indicated on the 
January 1999 VA examination that the functional loss from the 
veteran's lumbar spine disability was secondary only to pain 
and was minimal in nature.  The examiner further indicated 
that there was no evidence of any weakened movement, excess 
fatigue or incoordination.  Thus, a preponderance of the 
evidence is against an evaluation in excess of that currently 
in effect for the veteran's low back disability.  

IV.  The Claim for an Evaluation in Excess of 10 Percent for 
a Left Heel Spur, Rated 10 Percent Disabling.

The veteran's service medical records reflect that he was 
observed and treated on various occasions for heel spurs.  

When the veteran was afforded a VA general medical 
examination in February 1993 he indicated that he had had 
heel pain for two years with prolonged weight bearing.  He 
stated that he used a heel pad with some relief of the pain.  
On physical examination the veteran did not complain on heel 
walking or toe walking.  The impressions included 
intermittently symptomatic left heel.  

The VA outpatient treatment records dated during 1993 and 
1994 reflect that when the veteran was seen in August 1993 he 
complained of bilateral heel pain since 1990.  

When the veteran was examined by the VA in January 1999 he 
complained of pain in the heel areas of both feet.  He 
described that as a constant, aching pain and that it usually 
limited his walking to about one-half mile.  He stated that 
his standing was limited only to a point with apparently not 
much limitation with standing.  He had attempted to wear shoe 
inserts but they did not help. 

On physical examination the veteran had a normal gait.  The 
feet appeared normal.  He complained of pain on the solar 
surface of the heels bilaterally including some mild pain 
with pressure over that area.  He had no objective changes on 
the examination and no visual changes.  There were no 
abnormalities to palpation.  He could bear his full weight on 
each leg and could heel walk.  He complained of heel pain 
with pressure on the heels of any sort.  An X-ray study of 
the feet showed no fracture or dislocation.  The joint spaces 
were intact and soft tissue structures were unremarkable.  
There was a left heel osteophyte formation.  The impressions 
included symptomatic heels with a previous diagnosis of a 
left heel spur.  It was indicated that the functional loss 
secondary to pain was mild.  

The VA outpatient treatment records dated from 1993 to 1999 
reflect that in August 1993 the veteran was provided 
bilateral hard heel caps for bilateral plantar fasciitis.  

Malunion of the os calcis or astragalus of either ankle 
warrants a 10 percent evaluation if there is moderate 
deformity.  A 20 percent evaluation requires marked 
deformity.  38 C.F.R. Part 4, Code 5273.  

In this case, the veteran has complained of pain involving 
his left heel and X-ray study of the left heel shows 
osteophyte formation.  However, the January 1999 VA 
examination reflected that there were no abnormalities to 
palpation of the heel and he could bear his full weight on 
each leg and was able to heel walk.  The examiner commented 
that the functional loss secondary to the pain was only mild 
in nature.  Accordingly, under the circumstances, a 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's left heel disability. 


ORDER

Entitlement to service connection for chronic tension 
headaches is established.  The appeal is granted to this 
extent.  

Entitlement to evaluations in excess of 10 percent each for a 
cervical spine disability, a low back disability, and left 
heel spur is not established.  The appeal is denied to this 
extent.  

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

